Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 8/4/2022: 
Claims 1-19 are pending in the current application. Claim 1 has been amended. Claims 8-19 are new. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasu (US 2017/0229686).
Regarding claim 1, Taksu teaches a sealed battery comprising: 
a case 10/13 that accommodates an electrode body 20 (P43.46); 
an internal terminal 51 connected to the electrode body in the case; 
an external terminal 57 having a plate shape and being bonded to the internal terminal 54 at a position outside the case (P44-48.68; Fig. 4); and 
an insulating holder, or external insulating member 80 that is disposed between the case 13 and the external terminal 57, the entirety of the insulating holder 80 being positioned outside the case (P52-53; Fig. 11), wherein: 
the internal terminal includes 
a current collector 52 that is connected to the electrode body at a position inside the case (P47-48), 
a shaft portion, or extending portion 54 that penetrates the case 13, the insulating holder 80, and the external terminal 57 and is exposed to an outside of the case (P48-49; Fig. 4.11), and 
a riveted portion 55 that is provided on an end of the shaft portion 54 outside of the case and is pressure-deformed so as to extend along an upper surface of the external terminal (P74-76), 
the insulating holder 80 includes a heat resistant portion, or heat transfer inhibiting blocks 384, 
the heat resistant portion, heat transfer inhibiting blocks 384, is an insulating material having higher heat resistance than other regions of the insulating holder 80, wherein the heat resistant portion is alumina and made to prevent heat transfer/thermally insulate (P19.74) and the other regions of the insulating material are nylon (P52).
the heat resistant portion 384 is disposed in contact with the external terminal 57 at least below a boundary between the riveted portion 55 and the external terminal 57 (Fig. 11).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Regarding claim 2, Takasu teaches the heat resistant portion is an insulating material, or heat transfer inhibiting material, having a heat resistant temperature of 150oC or higher, or alumina. The instant disclosure teaches alumina as a material with the claimed heat resistance and it is well known that alumina has a heat resistance above the claimed temperature. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01
Regarding claim 7, Takasu teaches a welding mark, or weld bead that straddles the rivet portion of the internal terminal and the external terminal (P23.67.76). 
Regarding claim 8, Takasu teaches a gasket, or internal insulating member 70 positioned between the case 13 and a pedestal portion, or extending portion 54 of the internal terminal 51 (P65; Fig. 11). 
Regarding claim 9, Takasu teaches the insulating holder further comprises a holder main body 81 (P65; Fig. 11). 
Regarding claim 11, Taksu teaches a sealed battery comprising: 
a case 10/13 that accommodates an electrode body 20 (P43.46); 
an internal terminal 51 connected to the electrode body in the case; 
an external terminal 57 having a plate shape and being bonded to the internal terminal 54 at a position outside the case (P44-48.68; Fig. 4); 
a gasket, or internal insulating member 70 positioned between the case 13 and a pedestal portion, or extending portion 54 of the internal terminal 51 (P65; Fig. 11); and 
an insulating holder, or external insulating member 80 that is disposed between the case 13 and the external terminal 57 wherein: 
the internal terminal includes 
a current collector 52 that is connected to the electrode body at a position inside the case (P47-48), 
a shaft portion, or extending portion 54 that penetrates the case 13, the insulating holder 80, and the external terminal 57 and is exposed to an outside of the case (P48-49; Fig. 4.11), and 
a riveted portion 55 that is provided on an end of the shaft portion 54 outside of the case and is pressure-deformed so as to extend along an upper surface of the external terminal (P74-76), 
the insulating holder 80 includes a heat resistant portion, or heat transfer inhibiting blocks 384, 
the heat resistant portion, heat transfer inhibiting blocks 384, is an insulating material having higher heat resistance than other regions of the insulating holder 80, wherein the heat resistant portion is alumina and made to prevent heat transfer/thermally insulate (P19.74) and the other regions of the insulating material are nylon (P52) 
the heat resistant portion 384 is disposed in contact with the external terminal 57 at least below a boundary between the riveted portion 55 and the external terminal 57 (Fig. 11).
Regarding claim 12, Takasu teaches the heat resistant portion is an insulating material, or heat transfer inhibiting material, having a heat resistant temperature of 150oC or higher, or alumina. The instant disclosure teaches alumina as a material with the claimed heat resistance and it is well known that alumina has a heat resistance above the claimed temperature. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01
Regarding claim 17, Takasu teaches a welding mark, or weld bead that straddles the rivet portion of the internal terminal and the external terminal (P23.67.76). 
Regarding claim 18, Takasu teaches the insulating holder further comprises a holder main body 81 (P65; Fig. 11). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu as applied to claims 2 and 12 respectively above, and further in view of Wakimoto et al. (US 2019/0273277)
Regarding claim 3, Takasu teaches the heat resistant portion may be made of alumina (75). 
Takasu is silent in teaching the heat resistant portion is a heat resistant resin containing one of the listed polymers; however, Wakimoto, in a similar field of endeavor related to sealed batteries teaches insulating holders made of materials with a high heat resistance. Wakimoto teaches an insulating member with high heat resistance may contain alumina or a phenol resin (P70-72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the heat resistant portion of Takasu contain a phenol resin, as taught by Wakimoto, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 13, Takasu teaches the heat resistant portion may be made of alumina (75). Takasu is silent in teaching the heat resistant portion is a heat resistant resin containing one of the listed polymers; however, Wakimoto, in a similar field of endeavor related to sealed batteries teaches insulating holders made of materials with a high heat resistance. Wakimoto teaches an insulating member with high heat resistance may contain alumina or a phenol resin (P70-72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the heat resistant portion of Takasu contain a phenol resin, as taught by Wakimoto, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu as applied to claims 1 and 11 respectively above, and further in view of Yokoyama et al. (US 2016/0181589).
Regarding claim 4, Takasu is silent in teaching a comparative tracking index (CTI) of a region of the insulating holder excluding the heat resistant portion is 600 V or more; however, Yokoyama in a similar field of endeavor related to sealed battery configurations, teaches insulating holders between a case and external terminal (P42-43). 
Yokoyama teaches the insulating members should have a tracking index (CTI) of greater than or equal to 600 V to more reliably prevent carbonization of the material surface (P57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the CTI of the insulating holder of Takasu be 600 V or more to prevent carbonization or deterioration as taught by Yokoyama. 
Regarding claim 14, Takasu is silent in teaching a comparative tracking index (CTI) of a region of the insulating holder excluding the heat resistant portion is 600 V or more; however, Yokoyama in a similar field of endeavor related to sealed battery configurations, teaches insulating holders between a case and external terminal (P42-43). 
Yokoyama teaches the insulating members should have a tracking index (CTI) of greater than or equal to 600 V to more reliably prevent carbonization of the material surface (P57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the CTI of the insulating holder of Takasu be 600 V or more to prevent carbonization or deterioration as taught by Yokoyama. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu as applied to claims 1 and 11 respectively above, and further in view of Harayama et al. (US 2016/0099441)
Regarding claim 5, modified Takasu teaches the insulating holder is made of a resin that is electrically insulating.
Modified Takasu is silent in teaching the region of the insulating holder excluding the heat resistant portion is an insulating resin containing one of the selected resins; however, Harayama, in a similar field of endeavor, teaches an insulating holder, or resin member 60 that is electrically insulating and serves as an insulating holder. Harayama teaches having the insulating holder containing a polyacetal resins for improved heat resistance (P17.58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the resin of modified Takasu with the holder material of Harayama containing a polyamide resin for improved heat resistance. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 15, modified Takasu teaches the insulating holder is made of a resin that is electrically insulating.
Modified Takasu is silent in teaching the region of the insulating holder excluding the heat resistant portion is an insulating resin containing one of the selected resins; however, Harayama, in a similar field of endeavor, teaches an insulating holder, or resin member 60 that is electrically insulating and serves as an insulating holder. Harayama teaches having the insulating holder containing a polyacetal resins for improved heat resistance (P17.58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the resin of modified Takasu with the holder material of Harayama containing a polyamide resin for improved heat resistance. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu as applied to claims 1 and 11 respectively above, and further in view of Sugimune et al. (US 2005/0095502)
	Regarding claim 6, Takasu is silent in teaching the insulating holder has a thickness of 1.4 mm or less; however, Sugimune, in a similar field of endeavor related to a sealed battery, teaches a resin insulating holding member between a case and external terminal (P12. 39; Fig. 1).
	Sugimine teaches the thickness of the insulating holding member has a thickness of 0.4 mm to form a proper alignment of the terminal and container while providing proper sealing properties to prevent degradation (P40. 50-51). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the insulating holder of Takasu have a thickness of 1.4 mm or less, or around 0.4 mm, as taught by Sugimine based on proper alignment of the components and to still prevent degradation of the battery. 
	Regarding claim 16, Takasu is silent in teaching the insulating holder has a thickness of 1.4 mm or less; however, Sugimune, in a similar field of endeavor related to a sealed battery, teaches a resin insulating holding member between a case and external terminal (P12. 39; Fig. 1).
	Sugimine teaches the thickness of the insulating holding member has a thickness of 0.4 mm to form a proper alignment of the terminal and container while providing proper sealing properties to prevent degradation (P40. 50-51). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the insulating holder of Takasu have a thickness of 1.4 mm or less, or around 0.4 mm, as taught by Sugimine based on proper alignment of the components and to still prevent degradation of the battery. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu as applied to claims 1 and 11 respectively above.
Regarding claim 10, Takasu is silent in teaching that a heat resistance temperature of the holder main body is from 80oC to 120oC and a heat resistance temperature of the heat resistant portion is from 150°C to 1000oC; however, Takasu teaches the heat resistant portion is a heat transfer inhibiting block that prevents heat transfer to restrain deterioration caused by heat to the holder main body (P75. 60) and thus that the heat transfer inhibiting block (P75.81 - i.e. alumina) has a higher heat resistance temperature than the holder main body (P52 – i.e. nylon resin). The instant disclosure teaches alumina as a heat resistant portion with the claimed properties (P36-37) and nylon (polyamide) as a holder main body with the claimed properties (P29-30). The alumina portion of Takasu and the alumina portion of the instant disclosure are both used to suppress heat at a boundary between the riveted portion and the external terminal to suppress deterioration of the holder from the laser. 
"When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made." MPEP 2144
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01
Therefore, in the sealed battery of Takusa a heat resistance temperature of the holder main body would inherently be from 80oC to 120oC and a heat resistance temperature of the heat resistant portion would inherently be from 150°C to 1000oC, in light of having at least a very close structure and similar utility to that of the instant application. 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112)
	Regarding claim 19, Takasu is silent in teaching that a heat resistance temperature of the holder main body is from 80oC to 120oC and a heat resistance temperature of the heat resistant portion is from 150°C to 1000oC; however, Takasu teaches the heat resistant portion is a heat transfer inhibiting block that prevents heat transfer to restrain deterioration caused by heat to the holder main body (P75. 60) and thus that the heat transfer inhibiting block (P75.81 - i.e. alumina) has a higher heat resistance temperature than the holder main body (P52 – i.e. nylon resin). The instant disclosure teaches alumina as a heat resistant portion with the claimed properties (P36-37) and nylon (polyamide) as a holder main body with the claimed properties (P29-30). The alumina portion of Takasu and the alumina portion of the instant disclosure are both used to suppress heat at a boundary between the riveted portion and the external terminal to suppress deterioration of the holder from the laser. 
"When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made." MPEP 2144
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01
Therefore, in the sealed battery of Takusa a heat resistance temperature of the holder main body would inherently be from 80oC to 120oC and a heat resistance temperature of the heat resistant portion would inherently be from 150°C to 1000oC, in light of having at least a very close structure and similar utility to that of the instant application. 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729        

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729